Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered. Claims 1-21 remain pending in the application.

Response to Amendment
Claim 21 is added, and claims 1-21 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed April 22, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 8, filed June 22, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 (Gopinath in view of Ochi) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Fearnot, as shown below. Given the amendment to independent claims 1, 11, and 12, reference to Fearnot is being relied upon to teach this feature more consistently with the instant claim language, as shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 10, 12-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath (US 20160022208 A1, published January 28, 2016) in view of Fearnot (US 20130267848 A1, published October 10, 2013), from IDS, hereinafter referred to as Gopinath and Fearnot, respectively.
Regarding claim 1, Gopinath teaches an intraluminal ultrasound imaging system (Fig. 2, data collection system; see para. 0040-0041 — “The probe 7 can include a catheter 20 having a catheter portion having one or more optical fibers 15 and a probe tip 17 disposed therein...In lieu of a fiber, an ultrasound transducer can be used suitable for collecting IVUS (intravascular ultrasound) signals with regard to the vessel wall and one or more stents.”, where the data collection system is equated to an intraluminal ultrasound imaging system), comprising: 
a processor circuit configured for communication with an intraluminal ultrasound imaging catheter (Fig. 2; see para. 0023 — “The computing devices [processor circuit] can be microprocessors, ASICs or other processors suitable for use with an intravascular imaging system [which includes catheter 20].”), wherein the processor circuit is configured to: 
receive a plurality of intraluminal ultrasound images obtained by the intraluminal ultrasound imaging catheter during movement of the intraluminal ultrasound imaging catheter within a body lumen of a patient (see para. 0036 — “The data collection probe 7 can be introduced and pulled back along a length of a blood vessel 5 while collecting data. As the optical fiber is retracted (pulled-back) [movement of catheter] along the length of the vessel, a plurality of scans or OCT data sets [plurality of images] are collected as the probe or a portion thereof rotates. This is referred to as a pullback in one embodiment.”), 
generate a marker to be applied to an intraluminal ultrasound image of the plurality of intraluminal ultrasound images, wherein the marker is generated based on the movement of the intraluminal ultrasound imaging catheter (Fig. 2; see para. 0028 — “The computing device 40 can also include software or programs 44, which can be stored in one or more memory devices 45, configured to identify sidebranches, underinflated stent regions, and other stent deployment measured or calculated values and other blood vessel features such as with text, arrows, color coding, highlighting, contour lines, or other suitable human or machine readable indicia.” Where the marker (such as text) is generated to identify different features of the blood vessel when collecting data as the catheter moves); and 
output, to a display in communication with the processor circuit, a screen display comprising the marker and the plurality of intraluminal ultrasound images (Fig. 1; see para. 0028 — “As shown, in FIG. 1, a display 46 can also be part of the system 10 for showing information 47 such as cross sectional and longitudinal views of a blood vessel generated using collected OCT data. This OCT-based information 47 can be displayed using one or more graphic user interface(s) (GUI)...The computing device 40 can also include software or programs 44, which can be stored in one or more memory devices 45, configured to identify sidebranches, underinflated stent regions, and other stent deployment measured or calculated values and other blood vessel features such as with text, arrows, color coding, highlighting, contour lines, or other suitable human or machine readable indicia.” So the display can show cross-sectional and longitudinal views of the vessel with markers (such as text) on the display).
Gopinath does not explicitly teach: 
the body lumen comprising a continuous length formed by a plurality of named segments, wherein each named segment of the plurality of named segments comprises a different portion of the continuous length, wherein the body lumen comprises peripheral venous vasculature, and wherein the plurality of named segments comprises at least an inferior vena cava, an iliac vein, and a femoral vein; and 
wherein the marker is representative of a named segment of the plurality of named segments such that an inferior vena cava marker, an iliac vein marker, or a femoral vein marker is applied to the intraluminal ultrasound image. 
Whereas, Fearnot, in the same field of endeavor, teaches: 
the body lumen comprising a continuous length formed by a plurality of named segments, wherein each named segment of the plurality of named segments comprises a different portion of the continuous length, wherein the body lumen comprises peripheral venous vasculature, and wherein the plurality of named segments comprises at least an inferior vena cava, an iliac vein, and a femoral vein (see para. 0034 – “The use of system 40 of FIG. 2 to deliver a vena cava filter to a patient will now be described with reference to FIGS. 3-7. FIG. 3 shows system 40 having been introduced into the vena cava 50 through a percutaneous access site 51 in the right femoral vein of a patient.”; Fig 16; see para. 0042 – “Shown at the top is a projection image generated from a series of axial images, depicting the lower renal junction, the vena cava filter hook, the filter legs, and the ilio-caval bifurcation [iliac vein] [named segments].”); and 
wherein the marker is representative of a named segment of the plurality of named segments such that an inferior vena cava marker, an iliac vein marker, or a femoral vein marker is applied to the intraluminal ultrasound image (Fig 16; see para. 0042 – “Shown at the top is a projection image generated from a series of axial images, depicting the lower renal junction, the vena cava filter hook, the filter legs, and the ilio-caval bifurcation [named segments]. The projection image has interpretive markings added by the user, in the form of color-coded vertical lines [markers] corresponding to anatomical landmarks and features of the implanted device.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body lumen and markers, as disclosed in Gopinath, by having the markers represent segments of the peripheral venous system, as disclosed in Fearnot. One of ordinary skill in the art would have been motivated to make this modification in order to detect device features and anatomic landmarks within the peripheral venous system, as taught in Fearnot (see para. 0042). 

Regarding claim 12, Gopinath teaches an intraluminal ultrasound imaging method (Fig. 2, data collection system; see para. 0040-0041 — “The probe 7 can include a catheter 20 having a catheter portion having one or more optical fibers 15 and a probe tip 17 disposed therein...In lieu of a fiber, an ultrasound transducer can be used suitable for collecting IVUS (intravascular ultrasound) signals with regard to the vessel wall and one or more stents.”), comprising: 
receiving, at a processor circuit in communication with an intraluminal ultrasound imaging catheter (Fig. 2; see para. 0023 — “The computing devices [processor circuit] can be microprocessors, ASICs or other processors suitable for use with an intravascular imaging system [which includes catheter 20].”), 
a plurality of intraluminal ultrasound images obtained by the intraluminal ultrasound imaging catheter during movement of the intraluminal ultrasound imaging catheter within a body lumen of a patient (see para. 0036 — “The data collection probe 7 can be introduced and pulled back along a length of a blood vessel 5 while collecting data. As the optical fiber is retracted (pulled-back) [movement of catheter] along the length of the vessel, a plurality of scans or OCT data sets [plurality of images] are collected as the probe or a portion thereof rotates. This is referred to as a pullback in one embodiment.”),
generating a marker to be applied to an intraluminal ultrasound image of the plurality intraluminal ultrasound images, wherein the marker is generated based on the movement of the intraluminal ultrasound imaging catheter (Fig. 2; see para. 0028 — “The computing device 40 can also include software or programs 44, which can be stored in one or more memory devices 45, configured to identify sidebranches, underinflated stent regions, and other stent deployment measured or calculated values and other blood vessel features such as with text, arrows, color coding, highlighting, contour lines, or other suitable human or machine readable indicia.” Where the marker (such as text) is generated to identify different features of the blood vessel when collecting data as the catheter moves), and 
outputting, to a display in communication with the processor circuit, a screen display comprising the marker and the plurality of intraluminal ultrasound images shown successively (Fig. 1; see para. 0028 — “As shown, in FIG. 1, a display 46 can also be part of the system 10 for showing information 47 such as cross sectional and longitudinal views of a blood vessel generated using collected OCT data. This OCT-based information 47 can be displayed using one or more graphic user interface(s) (GUI)...The computing device 40 can also include software or programs 44, which can be stored in one or more memory devices 45, configured to identify sidebranches, underinflated stent regions, and other stent deployment measured or calculated values and other blood vessel features such as with text, arrows, color coding, highlighting, contour lines, or other suitable human or machine readable indicia.” So the display can show cross-sectional and longitudinal views of the vessel with markers (such as text) on the display).  
Gopinath does not explicitly teach: 
the body lumen comprising a continuous length formed by a plurality of named segments, wherein each named segment of the plurality of named segments comprises a different portion of the continuous length, wherein the body lumen comprises peripheral venous vasculature, and wherein the plurality of named segments comprises at least an inferior vena cava, an iliac vein, and a femoral vein; Page 4 of 12 and 
wherein the marker is representative of a named segment of the plurality of named segments such that an inferior vena cava marker, an iliac vein marker, or a femoral vein marker is applied to the intraluminal ultrasound image.
Whereas, Fearnot, in the same field of endeavor, teaches: 
the body lumen comprising a continuous length formed by a plurality of named segments, wherein each named segment of the plurality of named segments comprises a different portion of the continuous length, wherein the body lumen comprises peripheral venous vasculature, and wherein the plurality of named segments comprises at least an inferior vena cava, an iliac vein, and a femoral vein (see para. 0034 – “The use of system 40 of FIG. 2 to deliver a vena cava filter to a patient will now be described with reference to FIGS. 3-7. FIG. 3 shows system 40 having been introduced into the vena cava 50 through a percutaneous access site 51 in the right femoral vein of a patient.”; Fig 16; see para. 0042 – “Shown at the top is a projection image generated from a series of axial images, depicting the lower renal junction, the vena cava filter hook, the filter legs, and the ilio-caval bifurcation [iliac vein] [named segments].”); and 
wherein the marker is representative of a named segment of the plurality of named segments such that an inferior vena cava marker, an iliac vein marker, or a femoral vein marker is applied to the intraluminal ultrasound image (Fig 16; see para. 0042 – “Shown at the top is a projection image generated from a series of axial images, depicting the lower renal junction, the vena cava filter hook, the filter legs, and the ilio-caval bifurcation [named segments]. The projection image has interpretive markings added by the user, in the form of color-coded vertical lines [markers] corresponding to anatomical landmarks and features of the implanted device.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body lumen and markers, as disclosed in Gopinath, by having the markers represent segments of the peripheral venous system, as disclosed in Fearnot. One of ordinary skill in the art would have been motivated to make this modification in order to detect device features and anatomic landmarks within the peripheral venous system, as taught in Fearnot (see para. 0042). 

Furthermore, regarding claims 2 and 13, Gopinath further teaches a user interface, wherein the processor circuit is configured to receive a user input, via the user interface, to apply the marker to the intraluminal ultrasound image of the plurality of intraluminal ultrasound images (Fig. 1; see para. 0028 — “The computing device 40 can also include software or programs 44, which can be stored in one or more memory devices 45, configured to identify sidebranches, underinflated stent regions, and other stent deployment measured or calculated values and other blood vessel features such as with text, arrows, color coding, highlighting, contour lines, or other suitable human or machine readable indicia.” applying a marker (such as text) via graphical user interface (GUI) of display 46 to identify blood vessel features in an image). 
Furthermore, regarding claims 3 and 14, Gopinath further teaches wherein, in response to the receiving the user input to apply the marker, the processor circuit is configured to apply with the marker one or more other intraluminal ultrasound images neighboring the intraluminal ultrasound image (Fig. 1; see para. 0028 — “The computing device 40 can also include software or programs 44, which can be stored in one or more memory devices 45, configured to identify sidebranches, underinflated stent regions, and other stent deployment measured or calculated values and other blood vessel features such as with text, arrows, color coding, highlighting, contour lines, or other suitable human or machine readable indicia.” applying a marker (such as text) via graphical user interface (GUI) of display 46 to identify different blood vessel features in a different image as the catheter moves in a pullback direction).
Furthermore, regarding claims 6 and 17, Fearnot teaches wherein the processor circuit is further configured to output stylized diagram of the body lumen comprising the plurality of named segments, wherein the marker identifies a location in the stylized diagram where the named segment begins (Fig 15-16; see para. 0042 – “Shown at the top is a projection image [stylized diagram] generated from a series of axial images, depicting the lower renal junction, the vena cava filter hook, the filter legs, and the ilio-caval bifurcation [named segments]. The projection image has interpretive markings added by the user, in the form of color-coded vertical lines [markers] corresponding to anatomical landmarks and features of the implanted device.”).
Furthermore, regarding claim 7 and 18, Gopinath further teaches wherein the processor circuit is configured to: generate a plurality of markers to be applied to the plurality of ultrasound images; and output the plurality of markers successively (Fig. 2; see para. 0028 — “The computing device 40 can also include software or programs 44, which can be stored in one or more memory devices 45, configured to identify sidebranches, underinflated stent regions, and other stent deployment measured or calculated values and other blood vessel features such as with text, arrows, color coding, highlighting, contour lines, or other suitable human or machine readable indicia.” Where the marker (such as text) is applied to identify different features of the blood vessel in an image when collecting data as the catheter moves successively, so as the catheter moves successively, the markers are outputted successively), and
Fearnot further teaches where each of the plurality of markers corresponds to a different named segment of the plurality of named segments (Fig 16; see para. 0042 – “Shown at the top is a projection image generated from a series of axial images, depicting the lower renal junction, the vena cava filter hook, the filter legs, and the ilio-caval bifurcation [named segments]. The projection image has interpretive markings added by the user, in the form of color-coded vertical lines [markers] corresponding to anatomical landmarks and features of the implanted device.”).
Furthermore, regarding claim 10, Gopinath further teaches where wherein the intraluminal ultrasound imaging catheter comprises an intravascular ultrasound (IVUS) imaging catheter (Fig. 2, data collection system; see para. 0040-0041 — “The probe 7 can include a catheter 20 having a catheter portion having one or more optical fibers 15 and a probe tip 17 disposed therein...In lieu of a fiber, an ultrasound transducer can be used suitable for collecting IVUS (intravascular ultrasound) signals with regard to the vessel wall and one or more stents.”), and 
Fearnot further teaches wherein the body lumen comprises a peripheral blood vessel (Fig 6 and 16; see para. 0042 – “Shown at the top is a projection image generated from a series of axial images, depicting the lower renal junction, the vena cava filter hook, the filter legs, and the ilio-caval bifurcation [peripheral blood vessel].”).
The motivation for claims 6-7 and 10 was shown previously in claim 1.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath in view of Fearnot, as applied to claim 2 and 13 above, respectively, and in further view of Sproul et al. (WO 2014055908 A2, published April 10, 2014), hereinafter referred to as Sproul. 
Regarding claim 4 and 15, Gopinath in view of Fearnot teaches all of the elements disclosed in claim 2 and 13 above, respectively. 
Gopinath in view of Fearnot teaches a display and a user interface, but does not explicitly teach wherein the display comprises a touchscreen, and wherein the user interface comprises a drag-and-drop interface on the touchscreen, and wherein the user input comprises a drag-and-drop input. 
Whereas, Sproul, in the same field of endeavor, teaches wherein the display comprises a touchscreen, and wherein the user interface comprises a drag-and-drop interface on the touchscreen, and wherein the user input comprises a drag-and-drop input (Fig. 17; see pg. 15, para. 3 — “Markers can be used to mark a portion of the display and can be positioned on display 237 via an operator's interaction with a computer system (e.g., host workstation 433) including, for example, by dragging with a mouse, use of arrow keys, dragging on a touch screen or touch pad...” where the user can drag the marker and drop the marker at a desired position on the touch screen display). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified user interface, as disclosed in Gopinath in view of Fearnot, by having the user interface be a drag-and-drop interface on the touchscreen, and wherein the user input comprises a drag-and-drop input, as disclosed in Sproul. One of ordinary skill in the art would have been motivated to make this modification in order for the user to label a feature of the image with a text label for further viewing, such as where a plaque or a stent is located, as taught in Sproul (see pg. 24, para. 3).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath in view of Fearnot, as applied to claim 2 and 13 above, respectively, and in further view of Randall et al. (US 20080110261 A1, published May 15, 2008), hereinafter referred to as Randall. 
Regarding claims 5 and 16, Gopinath in view of Fearnot teaches all of the elements disclosed in claim 2 and 13 above, respectively. 
Gopinath in view of Fearnot teaches a user interface, but does not explicitly teach wherein the user interface comprises a voice recognition interface, and the user input comprises a spoken confirmation. 
Whereas, Randall, in the same field of endeavor, teaches wherein the user interface comprises a voice recognition interface, and the user input comprises a spoken confirmation (see para. 0062 — “A user of main unit 130 may use microphone 314 for controlling main unit 130 using, for example, voice recognition technology...Such audio interpretation may facilitate system control by way of for example, voice commands from a user of main unit 130. For example, frequently-used system commands may be made available via voice control. Such commands may also be made available by way of control panel 330, for example.” Where the voice recognition interface is a microphone). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface, as disclosed in Gopinath in view of Fearnot, by having the user interface be a voice recognition interface, and the user input comprises a spoken confirmation, as disclosed in Randall. One of ordinary skill in the art would have been motivated to make this modification in order to allow a hands-free operation of the system, as taught in Randall (see para. 0233).

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath in
view of Fearnot, as applied to claim 7 and 18 above, respectively, and in further view of Lavi et al. (US
10376165 B2, published August 13, 2019 with a priority date of March 2, 2018), hereinafter referred to
as Lavi.
Regarding claims 8 and 19, Gopinath in view of Fearnot teaches all of the elements disclosed in claim 7 and 18 above, respectively.
Gopinath in view of Fearnot teaches outputting the plurality of markers successively, but does not explicitly teach wherein the processor circuit is configured to determine an order for the successive output of the plurality of markers based on the movement of the intraluminal ultrasound imaging catheter. 
Whereas, Lavi, in the same field of endeavor, teaches wherein the processor circuit is configured to determine an order for the successive output of the plurality of markers based on the movement of the intraluminal ultrasound imaging catheter (see col. 17, lines 27-30 — “...in some embodiments, position of a catheter along a vascular segment is known in relation to data acquired by a sensor positioned on the catheter....”; see col. 10, lines 8-15, 65-67 — “In some embodiments identifiers comprise tags and/or indices. Optionally, tags and/or indices are defined to have some kind of ordered relationship, for example, an ordered relationship based on position along a vascular segment, and/or branch position within a tree of vascular segments. In some embodiments, identifiers are established as positions along a non-spatial frame of reference...In these other examples, a user may select the appropriate identifier(s) 56 based on location(s) of the measurement(s).” where the markers are equated to ordered indices, so the order of the indices (markers) are based on the location (movement direction) of the catheter). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified outputting the plurality of markers successively, as disclosed in Gopinath in view of Fearnot, by determining an order for the successive output of the plurality of markers based on the movement of the intraluminal ultrasound imaging catheter, as disclosed in Lavi. One of ordinary skill in the art would have been motivated to make this modification in order to create a vascular tree organized as branch nodes and distances along vascular segments joining the nodes, as taught in Lavi (see col. 10, lines 15-18). 
Furthermore, regarding claim 9, Lavi further teaches wherein the processor circuit is configured to determine the order based on at least one of an access point to the body lumen or a direction of movement of the intraluminal ultrasound imaging catheter (see col. 17, lines 27-30 — “...in some embodiments, position of a catheter along a vascular segment is known in relation to data acquired by a sensor positioned on the catheter....”; see col. 10, lines 8-15, 65-67 — “In some embodiments identifiers comprise tags and/or indices. Optionally, tags and/or indices are defined to have some kind of ordered relationship, for example, an ordered relationship based on position along a vascular segment, and/or branch position within a tree of vascular segments. In some embodiments, identifiers are established as positions along a non-spatial frame of reference...In these other examples, a user may select the appropriate identifier(s) 56 based on location(s) of the measurement(s).” where the markers are equated to ordered indices, so the order of the indices (markers) are based on the location (movement direction) of the catheter). 
The motivation for claims 9 and 20 was shown previously in claims 8 and 19.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gopinath in view of Fearnot and Jung et al. (US 20150005630 A1, published January 1, 2015), hereinafter referred to as Jung.
Regarding claim 11, Gopinath teaches an intraluminal ultrasound imaging system (Fig. 2, data collection system; see para. 0040-0041 — “The probe 7 can include a catheter 20 having a catheter portion having one or more optical fibers 15 and a probe tip 17 disposed therein...In lieu of a fiber, an ultrasound transducer can be used suitable for collecting IVUS (intravascular ultrasound) signals with regard to the vessel wall and one or more stents.”, where the data collection system is equated to an intraluminal ultrasound imaging system), comprising: 
a processor circuit configured for communication with an intraluminal ultrasound imaging catheter (Fig. 2; see para. 0023 — “The computing devices [processor circuit] can be microprocessors, ASICs or other processors suitable for use with an intravascular imaging system [which includes catheter 20].”), wherein the processor circuit is configured to: 
receive an intraluminal ultrasound image obtained by the intraluminal ultrasound imaging catheter during movement of the intraluminal ultrasound imaging catheter within a body lumen of a patient (see para. 0036 — “The data collection probe 7 can be introduced and pulled back along a length of a blood vessel 5 while collecting data. As the optical fiber is retracted (pulled-back) [movement of catheter] along the length of the vessel, a plurality of scans or OCT data sets [plurality of images] are collected as the probe or a portion thereof rotates. This is referred to as a pullback in one embodiment.”), 
generate a plurality of text labels (Fig. 2; see para. 0028 — “The computing device 40 can also include software or programs 44, which can be stored in one or more memory devices 45, configured to identify sidebranches, underinflated stent regions, and other stent deployment measured or calculated values and other blood vessel features such as with text, arrows, color coding, highlighting, contour lines, or other suitable human or machine readable indicia.”), and 
output a screen display comprising the intraluminal ultrasound image (Fig. 1; see para. 0028 — “As shown, in FIG. 1, a display 46 can also be part of the system 10 for showing information 47 such as cross sectional and longitudinal views of a blood vessel generated using collected OCT data.”).
Gopinath does not explicitly teach: 
the body lumen comprising a continuous length formed by a plurality of named segments, wherein each named segment of the plurality of named segments comprises a different portion of the continuous length, 
wherein the body lumen comprises peripheral venous vasculature, and wherein the plurality of named segments comprises at least an inferior vena cava, an iliac vein, and a femoral vein; 
each text label of the plurality of text labels corresponding to a named segment of the plurality of named segments; 
output a screen display comprising a first portion comprising the intraluminal ultrasound image and a second portion comprising the plurality of text labels, wherein the first portion is proximate to the second portion; 
receive a drag-and-drop user input moving a text label of the plurality of text labels from the second portion to the first portion; and 
associate the text label with the intraluminal ultrasound image such that an inferior vena cava label, an iliac vein label, or a femoral vein label is associated with the intraluminal ultrasound image.  
Whereas, Fearnot, in the same field of endeavor, teaches: 
the body lumen comprising a continuous length formed by a plurality of named segments, wherein each named segment of the plurality of named segments comprises a different portion of the continuous length, wherein the body lumen comprises peripheral venous vasculature, and wherein the plurality of named segments comprises at least an inferior vena cava, an iliac vein, and a femoral vein (see para. 0034 – “The use of system 40 of FIG. 2 to deliver a vena cava filter to a patient will now be described with reference to FIGS. 3-7. FIG. 3 shows system 40 having been introduced into the vena cava 50 through a percutaneous access site 51 in the right femoral vein of a patient.”; Fig 16; see para. 0042 – “Shown at the top is a projection image generated from a series of axial images, depicting the lower renal junction, the vena cava filter hook, the filter legs, and the ilio-caval bifurcation [iliac vein] [named segments].”); 
each text label of the plurality of text labels corresponding to a named segment of the plurality of named segments (Fig. 15-16; see para. 0042 – “Shown at the bottom are axial IVUS images corresponding to the device features and anatomic landmarks discussed above and depicted in the projection image, and color coded to the vertical lines added to the projection image. These and other marking and/or indexing measures can be taken to add clarity to the interpretation of the image(s) [such as text labels].”); and 
associate the text label with the intraluminal ultrasound image such that an inferior vena cava label, an iliac vein label, or a femoral vein label is associated with the intraluminal ultrasound image (Fig. 15-16; see para. 0042 – “Shown at the bottom are axial IVUS images corresponding to the device features and anatomic landmarks [named segments] discussed above and depicted in the projection image, and color coded to the vertical lines added to the projection image. These and other marking and/or indexing measures can be taken to add clarity to the interpretation of the image(s) [such as text labels].”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body lumen and text labels, as disclosed in Gopinath, by having the text labels represent segments of the peripheral venous system, as disclosed in Fearnot. One of ordinary skill in the art would have been motivated to make this modification in order to detect device features and anatomic landmarks within the peripheral venous system, as taught in Fearnot (see para. 0042). 
	Gopinath in view of Fearnot does not explicitly teach: 
output a screen display comprising a first portion comprising the intraluminal ultrasound image and a second portion comprising the plurality of text labels, wherein the first portion is proximate to the second portion; and 
receive a drag-and-drop user input moving a text label of the plurality of text labels from the second portion to the first portion. 
Whereas, Jung, in the same field of endeavor, teaches:
output a screen display comprising a first portion comprising the intraluminal ultrasound image and a second portion comprising the plurality of text labels, wherein the first portion is proximate to the second portion (Fig. 6, ultrasound image (first portion) 641 is next to (proximate) to the annotation list (second portion) 630 (equated to plurality of text labels) on the display screen); and 
receive a drag-and-drop user input moving a text label of the plurality of text labels from the second portion to the first portion (Fig. 6; see para. 0196 — “...the ultrasound apparatus 3000 may sense a drag and drop input which involves dragging a second annotation 631 from the annotation list 630 [plurality of text labels from second portion] to the region where the ultrasound image is displayed [first portion] and dropping the second annotation 631 onto a certain location. The ultrasound apparatus 3000 may display the second annotation 631 at the certain point where the drop input is sensed, based on the drag and drop input.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen display, as disclosed in Gopinath in view of Fearnot, by having the screen display configured to receive a drag-and-drop user input to move a text label from the annotation list to the ultrasound image, as disclosed in Jung. One of ordinary skill in the art would have been motivated to make this modification in order to quickly review and identify an ultrasound image when a medical technician captures the ultrasound image, as taught in Jung (see para. 0007).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gopinath in view of Fearnot, as applied to claim 1 above, and in further view of Dascal et al. (US 20140270436 A1, published September 18, 2014), hereinafter referred to as Dascal. 
Regarding claim 21, Gopinath in view of Fearnot teaches all of the elements disclosed in claim 1 above, and 
Fearnot further teaches wherein the screen display further simultaneously comprises: 
the intraluminal ultrasound image to which the marker is applied (Fig. 15, display with intraluminal image 205; see para. 0056 – “Display device 204 displays two-dimensional, real time IVUS images 205 generated using IVUS probe 44.”); and 
a longitudinal image of the body lumen generated from the plurality of intraluminal ultrasound images (Fig. 15, display with longitudinal image 206; see para. 0056 – “Display device 204 also displays an image 206 generated by reconstructing a plurality of previously-acquired two-dimensional, cross-sectional image data sets from IVUS probe 44.”).
Gopinath in view of Fearnot does not explicitly teach displaying a graphical roadmap image of the continuous length simultaneously with other images.  
Whereas, Dascal, in the same field of endeavor, teaches displaying a graphical roadmap image of the continuous length simultaneously with other images (Fig. 3A; see para. 0077-0078 – “The upper right panel shows frame angiography image data [graphical roadmap image]. As shown in the image, a section of a blood vessel disposed between an upper point or cursor 3 and a lower point or cursor 4 was imaged using an intravascular imaging technology as part of a pullback. Specifically, the angiographic data was obtained while an OCT pullback was performed. In the upper left panel [another image] OCT image side branch is shown to the right of the cross-section of the data collection probe. Lower panel [another image], which substantially spans the user interface, includes the longitudinal image of the blood vessel disposed between the distal end point and the proximal end point shown in the angiography image shown by points or cursors 3, 4.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display, as disclosed in Gopinath in view of Fearnot, by adding a graphical roadmap image of the continuous length to the display, as disclosed in Dascal. One of ordinary skill in the art would have been motivated to make this modification in order to synchronize the catheter’s movement in the angiographic image with the displayed OCT images, as taught in Dascal (see para. 0086). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793